     Case 7:19-cr-00522 Document 272 Filed on 06/21/21 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
        v.                                      §           7:19-cr-522-S1-4
                                                §
DANIEL J. GARCIA                                §

                  DEFENDANT’S UNOPPOSED MOTION TO STRIKE SURPLUSAGE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, DANIEL J. GARCIA, Defendant, by and through his undersigned counsel, and

respectfully moves to strike paragraphs 11, 64 (last sentence), and 76-77 as surplusage from the

indictment (D.E. 30).

        Rule 7(d), Federal Rules of Criminal Procedure, permits the Court, on the defendant's

motion, to strike surplusage from an indictment. Fed. R. Crim. P. 7(d); United States v. Hughes,

766 F.2d 875, 879 (5th Cir. 1985). This remedy is provided for the defendant's protection, if “for

example, the government asserts irrelevant or immaterial facts, particularly those that might

prejudice the jury[.]” Hughes, 766 F.2d 875, 879. In such situations, the defendant may compel

the deletion of the surplusage. Id.

        The indictment alleges that Leo Lopez agreed to help “Person D, a friend of GARCIA,

obtain employment[,]” in return for Mr. Garcia paying bribe payments to John Cuellar from Mr.

Garcia’s IOLTA account. See D.E. 30 at § 64. The government has apparently agreed not to make

reference to Person D at trial and to strike paragraphs 11, 64 (last sentence), and 76-77, as they

refer to this person.

        Accordingly, Mr. Garcia respectfully requests that paragraphs 11, 64 (last sentence), and

76-77 be stricken.
    Case 7:19-cr-00522 Document 272 Filed on 06/21/21 in TXSD Page 2 of 2




                                                   Respectfully submitted,

                                                   s/Christopher Sully
                                                   CHRISTOPHER SULLY
                                                   Attorney-in-Charge
                                                   Counsel for Daniel Garcia
                                                   Southern District of Texas 1119552
                                                   Texas State Bar No. 24072377
                                                   LAW OFFICE OF CHRIS SULLY
                                                   5804 N. 23rd St.
                                                   McAllen, TX 78504
                                                   Tel.: (956) 413-7271
                                                   Fax: (888) 990-1525
                                                   csully@sullylaw.com



                              CERTIFICATE OF CONSULTATION

      Assistant U.S. Attorney Peter Nothstein indicated that the government is unopposed to this

motion.



                                                   s/Christopher Sully
                                                   CHRISTOPHER SULLY




                                 CERTIFICATE OF SERVICE

      On June 21, 2021, this motion was served on all counsel of record via ECF.

                                                   s/Christopher Sully
                                                   CHRISTOPHER SULLY
